IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-22-00292-CV

                                IN RE SHIRLEY DUPRIEST
                                  AND FRED DUPRIEST


                                      Original Proceeding

                              From the 361st District Court
                                  Brazos County, Texas
                            Trial Court No. 22-001915-CV-361


                               MEMORANDUM OPINION

        The Petition for Writ of Injunction, filed on September 6, 2022, is denied. Relators’

Motion for Temporary (Emergency) Relief—By September 14, 2022, also filed on

September 6, 2022, is dismissed as moot.



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright 1
Petition denied
Motion dismissed as moot
Opinion delivered and filed October 26, 2022
[OT06]




1
 The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.